Citation Nr: 1610283	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes), to include as due to herbicide exposure.

2.  Entitlement to service connection for left lower peripheral neuropathy.

3.  Entitlement to service connection for right lower peripheral neuropathy.

REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972, with service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

(The issue of service connection for an aortic aneurysm is the subject of a separate decision).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Diabetes Mellitus

The Veteran served in the Republic of Vietnam, thus herbicide exposure is conceded.  See DD 214.  

An August 2011 rating decision denied service connection for diabetes to include as due to herbicide exposure on the basis that the Veteran had no current diagnosis of diabetes.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service.  38 C.F.R. § 3.307(a)(6) (2014).  The list of diseases which are covered by this presumption includes diabetes.  See 38 C.F.R. § 3.309(e) (2014).  Thus, the only issue is whether the Veteran has a current diagnosis of diabetes.

Based on the Veteran's treatment records, a private doctor and a VA doctor diagnosed the Veteran with diabetes due to exposure to Agent Orange.  See September 2012 letter and August 2011 nexus statement.  Likewise, a statement from a Dr. R. D. indicated that the Veteran's peripheral neuropathy had advanced "[d]ue to the patient's diabetes, type II."  See June 2015 statement.  On the other hand, neither a February 2014 VA examination report nor a March 2014 addendum report concluded that the Veteran had diabetes.  Because of these conflicting diagnoses, a remand for further testing is warranted to determine whether the Veteran has diabetes or has had diabetes at any time during the pendency of the appeal.

Peripheral Neuropathy

A September 2015 rating decision denied service connection for peripheral neuropathy of the lower extremities.  The Veteran filed a notice of disagreement (NOD) in December 2015.  A statement of the case (SOC) has not been issued, and the appropriate Board action is to remand the PTSD issue to the agency of original jurisdiction for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA records since May 2014, and associate them with the claims file.

2.  Allow the Veteran to submit any private records not currently associated with the claims file, specifically to include any treatment records from Dr. R. D. mentioned in June 2015 statement and  Dr. W. J. mentioned in September 2012 statement.

3.  Then, schedule the Veteran for a VA examination by an endocrinologist to determine whether the Veteran has diabetes mellitus, type II.  The entire claims file, including prior diagnoses and lab results must be reviewed by the endocrinologist.  Any testing needed should be conducted.  

After review of the pertinent evidence, the examiner should state whether the Veteran has a current diagnosis of diabetes mellitus, type II, or if he has had diabetes mellitus, type II at any time during the pendency of the appeal (since August 2010).  The examiner should note that some medical evidence of record indicates the Veteran did meet the criteria for a diagnosis of diabetes mellitus, type II at some point during the course of the appeal while other medical evidence of record indicates that the Veteran has not met the criteria for a diagnosis of diabetes mellitus, type II at any point since August 2010.  The examination report should provide a thorough explanation for any opinion expressed.

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

5.  Issue an SOC addressing the issue of entitlement to service connection for peripheral neuropathy of the left and right lower extremities.  Include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




